Exhibit 10.3

Execution Version

CHANGE IN CONTROL AGREEMENT

This Change in Control Agreement (“Agreement”) is by and among Orrstown
Financial Services, Inc., a Pennsylvania corporation (“Orrstown”), Orrstown
Bank, a bank and trust company organized under the Pennsylvania Banking Code of
1965 and a wholly owned subsidiary of Orrstown (the “Bank”) (Orrstown and the
Bank are hereinafter collectively referred to as the “Employer”) and Ellen Fish,
an adult individual (“Executive”). This Agreement is being executed in
connection with the Agreement and Plan of Merger by and between Orrstown
Financial Services, Inc. and Hamilton Bancorp, Inc. dated October 23, 2018 (the
“Merger Agreement”). The first anniversary of the closing of the transactions
contemplated by the Merger Agreement (the “Closing”) shall be the effective date
of this Agreement (the “Effective Date”).

BACKGROUND

The Employer and Executive have entered into that certain Employment Agreement,
of even date with the Closing (the “Employment Agreement”) which is incorporated
by reference and made a part of this Agreement. In connection therewith, the
Employer and Executive also desire to enter into this Change in Control
Agreement to provide certain rights and benefits to Executive in the event of
any change of control of Orrstown occurring after the first anniversary of the
Closing.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and intending to be legally bound hereby, the
parties hereto agree as follows:

ARTICLE I. Term of Agreement

1.1 Term. This Agreement shall commence on the Effective Date and shall continue
for a term of one (1) year; provided, however, that the term shall automatically
extend for additional consecutive one (1)-year periods on each anniversary of
the Effective Date unless either party gives written notice of nonrenewal to the
other at least sixty (60) days prior to such anniversary. References in the
Agreement to the “Term” shall refer to the initial one-year term of this
Agreement and any extensions thereof.

ARTICLE II. Payments in Connection with a Change in Control.

2.1 Definitions.

(a) For purposes of this Agreement, a “Change in Control” shall be deemed to
occur if:

(i) Any person or group of persons acting in concert, shall have acquired
ownership of more than 50 percent of the total fair market value or total voting
power of the stock of Orrstown; or



--------------------------------------------------------------------------------

(ii) The composition of the Board of Directors of Orrstown shall have changed
such that, during any period of 12 consecutive months during the Term of this
Agreement, the majority of such Board is replaced by directors whose appointment
or election is not endorsed by a majority of the members of the Board of
Directors of Orrstown, who were in office before the appointment or election; or

(iii) Any person or group of persons acting in concert acquires (or has acquired
during the 12-month period ending on the date of the most recent acquisition)
ownership of 30 percent or more of the total voting power of the stock of
Orrstown; or

(iv) Any person or group of persons unrelated to Orrstown acting in concert
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition) ownership of a portion of Orrstown’s assets that has a
total gross fair market value equal to or more than 40 percent of the total
gross fair market value of all of the assets of Orrstown before the acquisition
or acquisitions, with the asset values determined without regard to any
liabilities associated with such assets.

(b) For purposes of Section 2.1(a)(i) and (iii) above, a person shall be deemed
to be the beneficial owner of any shares the person is deemed to own under the
stock attribution rules of Section 318(a) of the Internal Revenue Code of 1986,
including any amendments thereto or any successor tax codes thereof (the
“Code”).

(c) A “Change in Control Period” shall mean the period commencing 90 days before
a Change in Control and ending two (2) years after such Change in Control.

(d) Other capitalized terms herein which are not otherwise defined, shall have
such meaning as defined in the Employment Agreement.

2.2 Amount of Payments. Except as provided in Section 2.2(d), and in lieu of
amounts payable under Section 4 of the Employment Agreement, the Employer will
pay, or cause to be paid, to Executive the amounts specified in the
circumstances below in connection with a Change in Control.

(a) If Executive’s employment is terminated for any reason by the Employer in
connection with a Change in Control during a Change in Control Period, or by
Executive for any reason within six (6) months following such a Change in
Control, the Employer will pay, or cause to be paid, to Executive:

(i) an amount equal to 2.00 times the sum of (A) the Base Salary immediately
before the Change in Control and (B) the highest annual cash bonus and/or other
incentive compensation awarded to Executive over the past three (3) years in
which cash bonus or other incentive compensation was awarded (all exclusive of
any election to defer receipt of compensation Executive may have made); and

 

2



--------------------------------------------------------------------------------

(ii) an amount (the “Unvested Company Contribution”) equal to that portion, if
any, of the Employer’s contribution to Executive’s 401(k), profit sharing,
deferred compensation or other similar individual account plan which is not
vested as of the date of termination of Executive’s employment (the “Date of
Termination”), plus an amount which, when added to the Unvested Company
Contribution, would be sufficient after Federal, state and local income taxes
(based on the tax returns filed by Executive most recently prior to the Date of
Termination) to enable Executive to net an amount equal to the Unvested Company
Contribution; and

(iii) the Employer shall pay Executive up to $10,000 for executive outplacement
services utilized by Executive upon the receipt by the Employer of written
receipts or other appropriate documentation.

Except for the payment provided in (iii) above, such payments shall be made in
one lump sum within thirty-five (35) days of the Date of Termination following a
Change in Control.

(b) Except as provided in Section 2.2(d), if Executive’s employment is
terminated by Employer for any reason in connection with a Change in Control
within the Change in Control Period, or by Executive for any reason within six
(6) months following a Change in Control, Executive shall continue to be
eligible to participate in the expense reimbursement plan in Section 3.4 of the
Employment Agreement and the employee benefit plans referred to in Section 3.2
of the Employment Agreement for a period of two (2) years (continuing to pay the
employee portion of the premium costs for the active plan). Executive shall pay
the same percentage of the total cost of coverage under the applicable employee
benefit plans as Executive was paying when Executive’s employment terminated.
The total cost of Executive’s continued coverage shall be determined using the
same rates for health, life and/or disability coverage that apply from time to
time to similarly situated active employees. Notwithstanding the foregoing, if
the applicable rules and regulations under Federal or Pennsylvania law prohibit
the Employer from providing Executive with the post-termination group health or
other benefits coverage, either directly or through COBRA, or if providing such
coverage would subject the Employer to penalties or excise taxes, then the
Employer shall continue to pay to Executive the monthly amount equal to the
COBRA premium amount being paid by its former employees who are eligible for
such COBRA participation or other benefits coverage continuation, but the
Employer shall not be required to provide Executive with enrollment and
participation in the actual plans in which the Employer’s employees are actually
enrolled. Notwithstanding the foregoing, in lieu of ongoing coverage under the
group term life insurance program, the Employer shall pay Executive a lump sum
payment within thirty-five (35) days after the Date of Termination, in an amount
equal to 150% of the Employer’s actual premium cost of providing group term life
insurance coverage to Executive for the three (3) year period following the Date
of Termination. In addition, the Employer shall pay to Executive, in a single
lump sum within thirty-five (35) days after the Date of Termination, an
aggregate amount equal to two (2) additional years of the Employer retirement
plan contributions by the Employer under each tax qualified or nonqualified
defined contribution type of retirement plan in which Executive was a
participant

 

3



--------------------------------------------------------------------------------

immediately prior to Executive’s termination of employment and equal to the
actuarial present value of two (2) additional years of benefit accruals under
each tax qualified or nonqualified defined benefit type of retirement plan in
which Executive was a participant immediately prior to Executive’s termination
or resignation, calculated in each case as if Executive had continued as a plan
participant for the number of additional years indicated below, Executive’s
annual compensation for plan purposes in the most recently completed plan year
of each plan continued unchanged through these additional years, and the
retirement plans continued to operate unchanged through the additional years.
The actuarial equivalence factors and assumptions generally in use under any
defined benefit plan shall be applied in determining lump sum present values of
any defined benefit plan additional accruals payable hereunder. The period of
continued health coverage required by Section 4980(B)(f) of the Internal Revenue
Code of 1986, as amended (“COBRA”) shall run concurrently with the coverage
provided herein.

(c) Upon the occurrence of a Change of Control, the vesting and exercise rights
of all stock options, shares of restricted stock, and other equity-based
compensation units held by Executive pursuant to any stock option plan, stock
option agreement, restricted stock agreement, or other long term incentive plan
shall be governed by the terms of such plan or agreement, but in the event the
plan or agreement is silent on the subject of change in control, all such
options, shares, and units shall immediately become vested and exercisable as to
all or any part of the shares and rights covered thereby.

(d) Executive is to receive no payments under Section 2.2(a) and no benefits
under Section 2.2(b) if Executive’s employment is terminated during a Change in
Control Period by the death or “Disability” of Executive or if Executive is
terminated during a Change in Control Period for “Cause” (as those terms are
defined in Section 4 of the Employment Agreement). In an instance of death or
Disability of the Executive, however, Executive and Executive’s dependents,
beneficiaries and estate shall receive any benefits payable to them under the
Employment Agreement.

(e) References in this Section 2.2 to “the Employer” shall include the
successors of the Employer, as applicable.

(f) If any benefit or payment from the Employer to Executive (whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise) (a “Payment”) shall be determined to be an “Excess Parachute
Payment,” as defined in Section 280G(b)(1) of the Internal Revenue Code of 1986,
as amended (the “Code”), then the aggregate present value of amounts or benefits
payable to Executive pursuant to this Agreement (“Agreement Payments”) shall be
reduced (but not below zero) to the Reduced Amount. The “Reduced Amount” shall
be the greater of (i) the highest aggregate present value of Agreement Payments
that can be paid without causing any payments or benefits hereunder to be an
Excess Parachute Payment or (ii) the largest portion, up to and including the
total, of the Agreement Payments that after taking into account all applicable
state and federal taxes (computed at the highest applicable marginal rate)
including any taxes payable

 

4



--------------------------------------------------------------------------------

pursuant to Section 4999 of the Code, results in a greater after-tax benefit to
Executive than the after-tax benefit to Executive of the amount calculated under
(i) hereof (computed at the highest applicable marginal rate). For purposes of
this Section 2.2, present value shall be determined in accordance with
Section 280G(d)(4) of the Code.

2.3 Revisions of Restrictive Covenants. If Executive’s employment is terminated
in connection with a Change in Control, the “Restricted Period” under
Section 5.3 of the Employment Agreement shall be revised automatically to equal
the greater of six (6) months or the period extending from the Date of
Termination to the first anniversary of the Change in Control.

2.4 Transition Services. For one (1) year following termination of employment
after any Change in Control, Executive agrees to remain available to provide the
Employer with transition assistance on matters with which Executive was involved
during his employment. Executive shall render such assistance in a timely manner
on reasonable notice from the Employer. Executive shall not be entitled to any
separate compensation for the services described in this paragraph (other than
reimbursement for reasonable out of pocket expenses actually incurred). The
Employer agrees to provide reasonable advance notice of the need for Executive’s
assistance and shall exercise reasonable efforts to schedule and limit such
matters so as to avoid interfering with Executive’s personal and other
professional obligations.

ARTICLE III. Miscellaneous.

3.1 Invalidity. If any provision hereof is determined to be invalid or
unenforceable by a court of competent jurisdiction, Executive shall negotiate in
good faith to provide the Employer with protection as nearly equivalent to that
found to be invalid or unenforceable and if any such provision shall be so
determined to be invalid or unenforceable by reason of the duration or
geographical scope of the covenants contained therein, such duration or
geographical scope, or both, shall be considered to be reduced to a duration or
geographical scope to the extent necessary to cure such invalidity.

3.2 Assignment: Benefit. This Agreement shall not be assignable by Executive,
and shall be assignable by the Employer only to any affiliate or to any person
or entity which may become a successor in interest (by purchase of assets or
stock, or by merger, or otherwise) to the Employer in the business or a portion
of the business presently operated by it. Subject to the foregoing, this
Agreement and the rights and obligations set forth herein shall inure to the
benefit of, and be binding upon, the parties hereto and each of their respective
permitted successors, assigns, heirs, executors and administrators, including
the restrictive covenants of this Agreement.

3.3 Notices. All notices hereunder shall be in writing and shall be sufficiently
given if hand-delivered, sent by documented overnight delivery service or
registered or certified mail, postage prepaid, return receipt requested or by
telegram, fax or telecopy (confirmed by U.S. mail), receipt acknowledged,
addressed as set forth below or to such other person and/or at such other
address as may be furnished in writing by any party hereto to the other. Any
such notice shall be deemed to have been given as of the date received, in the
case of personal delivery, or on the date shown on the receipt or confirmation
therefor, in all other cases. Any and all service of

 

5



--------------------------------------------------------------------------------

process and any other notice in any such action, suit or proceeding shall be
effective against any party if given as provided in this Agreement; provided
that nothing herein shall be deemed to affect the right of any party to serve
process in any other manner permitted by law.

 

  (a)

If to the Employer:

Orrstown Bank

77 East King Street

Shippensburg, PA 17257

Attention: Director of Human Resources

 

  (b)

If to Executive:

Ms. Ellen Fish

Most Recent Address on File with the Bank

3.4 Entire Agreement and Modification. This Agreement and the Employment
Agreement constitute the entire agreement between the parties hereto with
respect to the matters contemplated herein and therein and supersedes all prior
agreements and understandings with respect thereto. Any amendment, modification,
or waiver of this Agreement shall not be effective unless in writing and agreed
and executed by the Employer and Executive. Neither the failure nor any delay on
the part of any party to exercise any right, remedy, power or privilege shall
preclude any other or further exercise of the same or of any other right,
remedy, power, or privilege with respect to any occurrence and such failure or
delay to exercise any right shall be construed as a waiver of any right, remedy,
power, or privilege with respect to any other occurrence.

3.5 Governing Law, Forum. This Agreement is made pursuant to, and shall be
construed and enforced in accordance with, the laws of the Commonwealth of
Pennsylvania (and United States federal law, to the extent applicable), without
giving effect to otherwise applicable principles of conflicts of law. All
actions hereunder shall be filed in the appropriate courts located in Cumberland
and Franklin Counties, Pennsylvania and Executive consents to venue and
jurisdiction therein.

3.6 Headings; Counterparts. The headings of sections and subsections in this
Agreement are for convenience only and shall not affect its interpretation. This
Agreement may be executed in two or more counterparts, each of which shall be
deemed to be an original and all of which, when taken together, shall be deemed
to constitute but one and the same Agreement.

3.7 Further Assurances. Each of the parties hereto shall execute such further
instruments and take such other actions as any other party shall reasonably
request in order to effectuate the purposes of this Agreement.

3.8 Attorneys’ Fees and Related Expenses. All reasonable attorneys’ fees and
related expenses incurred by Executive in connection with or relating to the
review and negotiation of this Agreement or, if Executive prevails in connection
with enforcing Executive’s rights under this Agreement, the enforcement by
Executive of Executive’s rights under this Agreement, shall be paid in full by
the Employer.

 

6



--------------------------------------------------------------------------------

3.9 Mitigation. Executive shall not be required to mitigate the amount of any
payment or benefit provided for herein by seeking employment or otherwise shall
not be entitled to set-off against the amount of any payments made pursuant
hereto with respect to any compensation earned by Executive arising from other
employment.

3.10 Indemnification. Except to the extent inconsistent with the Employer’s
certificate of incorporation or bylaws, the Employer will indemnify Executive
and hold Executive harmless to the fullest extent permitted by law with respect
to Executive’s service as an officer and employee of the Employer and its
subsidiaries, which indemnification shall be provided following termination of
employment for so long as Executive may have liability with respect to
Executive’s service as an officer or employee of the Employer and its
subsidiaries. Executive will be covered by a directors’ and officers’ insurance
policy with respect to Executive’s acts as an officer to the same extent as all
other officers of the Employer under such policies.

3.11 409A Safe Harbor. Notwithstanding anything in this Agreement to the
contrary, in no event shall the Employer be obligated to commence payment or
distribution to Executive of any amount that constitutes nonqualified deferred
compensation within the meaning of Code Section 409A (“Section 409A”) earlier
than the earliest permissible date under Section 409A that such amount could be
paid without additional taxes or interest being imposed under Section 409A. The
Employer and Executive agree that they will execute any and all amendments to
this Agreement as they mutually agree in good faith may be necessary to ensure
compliance with the distribution provisions of Section 409A and to cause any and
all amounts due under this Agreement, the payment or distribution of which is
delayed pursuant to Section 409A, to be paid or distributed in a single sum
payment at the earliest permissible date under Section 409A. Without limiting
the generality of the foregoing, in the event Executive is to receive a payment
of compensation hereunder that is on account of a separation from service, such
payment is subject to the provisions of Section 409A, and Executive is a key
employee of the Employer, then payment shall not be made before the date that is
six months after the date of separation from service (or, if earlier than the
end of the six month period, the date of Executive’s death). Amounts otherwise
payable during such six month payment shall be accumulated and paid in a lump
sum on the first day of the seventh month. For purposes hereof, Executive is a
key employee of the Employer if, on his date of separation from service, the
Employer is publicly traded and he met the definition key employee found in Code
Section 416(i)(1)(A)(i), (ii) or (iii) (disregarding Section 416(i)(5)) as of
the last day of the calendar year preceding the date of separation.

3.12 Release. Notwithstanding any other provision of this Agreement, any
severance or termination payments or benefits described are conditioned on
Executive’s execution and delivery to the Employer of an effective general
release and non-disparagement agreement in a form prescribed by the Employer in
substantial conformity with such agreement attached as Annex A to the Employment
Agreement and in a manner consistent with the requirements of the Older Workers
Benefit Protection Act and any applicable state law. Such payments will commence
following the date the release becomes effective.

3.13 Taxes and Withholdings. All amount paid to Executive under this Agreement
during for following the Employment Period shall be subject to withholding and
other employment taxes imposed by applicable law. Executive shall be solely
responsible for the payment of all taxes relating to the payment or provision of
any amounts or benefits paid to Executive hereunder or otherwise.

 

7



--------------------------------------------------------------------------------

3.14 Other Rights. Nothing in this Agreement is intended to limit Executive’s
right to (a) payment or reimbursement for welfare benefit claims incurred prior
to the cessation of his/her employment under any group insurance plan, policy or
arrangement of the Employer in accordance with the terms of such plan, policy or
arrangement (b) elect COBRA benefits in accordance with the applicable law, or
(c) receive a distribution of vested accrued benefits from any employee pension
benefit plan in accordance with the terms of that plan.

3.15 Survival. Notwithstanding anything to the contrary in this Agreement, the
parties agree that Executive’s obligations under Section 2.3 of this Agreement
shall continue despite the expiration of the term of this Agreement or its
termination.

3.16 Regulatory Limitations. Notwithstanding anything herein contained to the
contrary, any payments to Executive by the Employer, whether pursuant to this
Agreement or otherwise, are subject to and conditioned upon their compliance
with Section 18(k) of the Federal Deposit Insurance Act, 12 U.S.C. §1828(k) and
FDIC regulation 12 C.F.R. Part 359, Golden Parachute and Indemnification
Payments.

[Signature page follows]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

Name: Ellen Fish (“Executive”)

/s/ Ellen Fish

Signature

ORRSTOWN FINANCIAL CORPORATION (“Orrstown”) By:  

/s/ Thomas R. Quinn, Jr.

Name:   Thomas R. Quinn, Jr. Title:   President & Chief Executive Officer
ORRSTOWN BANK (the “Bank”) By:  

/s/ Thomas R. Quinn, Jr.

Name:   Thomas R. Quinn, Jr. Title:   President & Chief Executive Officer

[Signature Page to Change in Control Agreement]